DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 08/12/2021 has been entered and fully considered.
Claims 1, 4-6, 8 have been amended.
Claims 3 and 12 have been canceled.
Claims 1-2, 4-11, and 13 are pending in Instant Application.

Response to Arguments
Regarding Claim Objection: Applicant’s amendment to claim 1 has overcome the claim objection raised in the previous action; therefore the claim objection is hereby withdrawn.
Regarding 112(b) Rejection: Applicant’s argument to claim 8 has overcome the 112(b) rejection raised in the previous action; therefore the 112(b) rejection is hereby withdrawn.
Regarding 35 U.S.C. 103(a): Applicant’s arguments with respect to 35 U.S.C 103(a) have been fully considered and are persuasive.  The 35 U.S.C 103 (a) of claims 1 and 8 have been withdrawn. 
Regarding the 101 Rejection: Applicant argues that Claim 8 is not directed to an abstract idea, see Remarks pages 6-7. 	The examiner respectfully disagrees. The Applicant is reminded that the claims are given their broadest reasonable interpretation. Applicant states on page 6 of the Remarks that the pending claims physically operate the engine and control starting 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-11 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 8-11 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 8 is directed to the abstract idea 

Allowable Subject Matter
Claims 1-2 and 4-7 are allowed.
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
	Claims 9-11 and 13 would also be allowed by virtue of their dependency.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2008/0296908 - Provides a hybrid vehicle including an internal combustion engine, an electric motor, and an accumulator unit that can supply and receive electric power to and from the electric motor and can be charged with electric power from an external power supply, the hybrid vehicle selecting an electric motor operation mode in which the vehicle can run with power from the electric motor with operation of the internal combustion engine being stopped, or an engine operation mode in which the vehicle can run with the operation of the internal combustion engine, and a control method thereof.	USPGPub 2008/0277176 – Provides a power output apparatus, a vehicle equipped with the power output apparatus, and a control method of the power output apparatus	USPGPub 2016/0312724 – Provides a control apparatus and a control method for an internal combustion engine, and more particularly to a control apparatus and a control method for an internal combustion engine with which to reduce shock during startup of the internal combustion engine.	USPGPub 2002/0011238 – Provides an engine fuel injection control device that controls the amount of fuel injection in cold running when the engine temperature has not yet risen sufficiently immediately after engine startup.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662